Citation Nr: 1040611	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  05-31 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel







INTRODUCTION

The Veteran served on active duty from April 1972 to March 1974.
      	
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Columbia, South Carolina, that denied the benefit sought on 
appeal.  Jurisdiction of this matter is currently with the RO 
located in Montgomery, Alabama.
			
This matter was previously before the Board in March 2010, at 
which time the issue was remanded for additional development.  
That development having been completed, the claim has been 
returned to the Board and is now ready for appellate disposition.

The Board notes that additional medical evidence was submitted 
after the last Supplemental Statement of the Case was issued and 
no waiver from the Veteran was received.  However, this evidence 
consists of copies of the Veteran's service treatment records, 
which the RO has already considered.  Moreover, as the claim at 
bar is being granted, the Board finds there is no risk of 
prejudice to the Veteran from proceeding without a waiver.


FINDING OF FACT

The Veteran has a skin disorder that is related to his period of 
active service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, 
manifested by a pruritic rash, have been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating the 
Veteran's claim for service connection.  This is so because the 
Board is taking action favorable to the Veteran by granting 
service connection for the Veteran's skin disorder; a decision at 
this point poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Veteran meets the first requirement for service connection 
because the medical record establishes a diagnosis of pruritis, 
documented, for example, in a VA treatment record of September 
2004.  The Board notes that the Veteran's skin disorder is 
intermittent and the Veteran was not experiencing a flare-up at 
the most recent VA examination of July 2010.  However, for 
purposes of establishing service connection a "current 
disability" includes a disability which existed at the time a 
claim, for VA disability compensation is filed or during the 
pendency of the claim, even if that disability subsequently 
resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

As for the in-service incurrence of the condition, the Veteran's 
entrance examination was normal.  Subsequently, on two occasions 
in November 1972 the Veteran sought treatment for skin problems.  
On November 8, 1972 the Veteran complained of a rash on his back, 
stomach, and chest.  He was prescribed Benadryl and Calamine.  On 
November 13, 1972 he again sought treatment for the rash which 
was causing welts.  The examiner determined the condition was 
"probably tinea."  The Veteran contends that he continued to 
experience these symptoms while in service, including while he 
was in Germany in 1973.  

On VA examination in July 2010 the Veteran reported having an 
intermittent rash on his back, stomach, and chest that flares up 
four times a year.  He stated that the rash consists of red bumps 
that when scratched, develop into welts.  On examination of the 
Veteran, including the administration of a scratch test, and on 
review of the November 1972 service treatment records, the 
examiner concluded, "it is my opinion that as likely as not, his 
current pruritic rash which is intermittent with the frequency as 
described, as likely as not is one and the same as the rash for 
which he was treated during his active military service."

There are no nexus opinions to the contrary in the claims file.  
The Board notes that despite the fact that the examiner relied in 
part on the Veteran's self report of details concerning his skin 
rash in rendering the medical opinion, a medical opinion formed 
on the basis of the Veteran's reported medical history cannot be 
rejected without the Board first finding that the Veteran's 
allegations are not credible.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2005), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (holding the Board cannot determine that a Veteran's 
statements lack credibility merely based on a lack of such 
documentation in the service treatment records).  Here, the Board 
finds no reason to doubt either the competency or credibility of 
the Veteran's contentions.  For example, the medical record 
reflects that the Veteran has had an active prescription for 
hydroxyzine pamoate for itching for some time, and the September 
2004 treatment note, for example, documents the same symptoms and 
frequency complaints noted on VA examination in July 2010.  
Further, in McCartt v. West, 12 Vet. App. 164, 167 (1999) the 
Veteran contended he suffers from a skin disorder of boils, 
blotches, rash, soreness, and itching since service and the 
United States Court of Appeals for Veterans Claims (Court) 
implied that this may be the type of condition lending itself to 
lay observation and satisfy the nexus requirement. 

Further, although the Board is not required to accept medical 
authority supporting a claim, VA must provide reasons for 
rejecting that evidence and, more importantly, must provide a 
medical basis other than its own unsubstantiated conclusions in 
support of a determination.  Jones v. Principi, 16 Vet. App. 219, 
225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, 
because the only medical opinion evidence supports the Veteran's 
claim, service connection is warranted.  In this regard, the 
Board points out that the Court has cautioned VA against seeking 
an additional medical opinion where favorable evidence in the 
record is unrefuted, and indicated that it would not be 
permissible to undertake further development if the purpose was 
to obtain evidence against an appellant's claim.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).

As such, and given the absence of any nexus evidence to the 
contrary, the Board finds that service connection is justified 
for the Veteran's skin disorder diagnosed in July 2010 as a 
pruritic rash.


ORDER

Service connection for a skin disorder manifested by pruritic 
rash is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


